UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
13 -CR- 817 (RJS)
Francisco Lora
Defendant(s).
X

 

Defendant Francisco Lora hereby voluntarily consents to

participate in the following proceeding via X__ videoconferencing or X__ teleconferencing:

 

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

X Conference Before a Judicial Officer/Change of Plea Hearing

es

eer enema
ea

 

Hf louse Lot lH be

 

 

 

 

Defendant’s Signature he COUNKE Y Defendant’s Counsel’s Slanature
Francisco Lora Luis O. Diaz

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone genferepermmeyechnology.

  

Cf /Z2r_

Date
